Citation Nr: 0317636	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for disequilibrium, 
including secondary to service-connected residuals of a shell 
fragment wound to the head.  

2.  Entitlement to an effective date prior to April 19, 2001, 
for the grant of service connection for bilateral hearing 
loss.

3.  Entitlement to an effective date prior to April 19, 2001, 
for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, denied service 
connection for disequilibrium secondary to service-connected 
residuals of a shell fragment wound to the head; granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective April 19, 2001; and granted 
service connection for tinnitus and assigned a 10 percent 
rating, effective April 19, 2001.  


REMAND

In his July 2002 notice of disagreement, the veteran stated 
that due to his war injury he "continually experience[d] 
stumbling, falling, and losing balance."  The Board finds 
this statement sufficient to show that the veteran intended 
to disagree with the denial of service connection for 
disequilibrium, including secondary to service-connected 
residuals of a shell fragment wound to the head.  However, 
the RO did not include this issue in the October 2002 
statement of the case.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a notice of disagreement is filed, but a statement of 
the case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be issued.  
Since the veteran has not been provided with a statement of 
the case on the issue of entitlement to service connection 
for disequilibrium, including secondary to service-connected 
residuals of a shell fragment wound to the head, the matter 
must be remanded to the RO.  

Additionally, review of the claims file shows that the 
veteran's claims must be remanded for compliance with the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  
 
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, therefore, the VCAA and its implementing regulations 
are applicable.  
 
Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO sent the veteran a letter in November 2001 which described 
the evidence required to substantiate his claims for 
increased compensation and service connection.  However, the 
veteran was not provided with notice of the evidence he 
needed to submit to substantiate his earlier effective date 
claims; and the October 2002 statement of the case did not 
include the VCAA regulations.  Furthermore, the veteran has a 
statutory right of up to one year to submit information or 
evidence in response to any VCAA notification, and there is 
no indication that the veteran has waived his right to that 
response period.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  
 
Finally, in the July 2002 notice of disagreement, the veteran 
reported that he received treatment at Fitzsimmons Hospital 
in Colorado and in another hospital in Guam for his ear 
problems.  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet. App. 37, 40 (1990).  Accordingly, the RO 
should attempt to obtain the identified treatment records.  
However, the veteran is advised that he may be required to 
provide releases authorizing VA to request any private 
medical records; and without this information, there is 
nothing VA can do on his behalf.  

Accordingly, this case is remanded for the following:  
 
1.  Provide the veteran and his 
representative with a statement of the 
case pertaining to the issue of 
entitlement to service connection for 
disequilibrium, including secondary to 
service-connected residuals of a shell 
fragment wound to the head.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the claim and the evidence, if any, 
that VA will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  
 



3.  Contact the veteran and ask him to 
provide the complete names and addresses 
for the treatment facilities he 
identified in his notice of disagreement.  
If the appropriate releases are obtained, 
(or if they are federal facilities), 
attempt to obtain any pertinent medical 
records from the facilities identified.  

4.  Upon completion of the above, 
thoroughly review the claims file and 
take all other proper measures to ensure 
full and complete compliance with the 
duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  After obtaining any additional 
evidence identified by the veteran or 
allowing him an appropriate response 
period, readjudicate the claims.  If the 
claims remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, such as 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.  
 
Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


